DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, dated 10 September 2021, have been considered but are not persuasive or moot based on the current grounds of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8, 15, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the smallest ymin value" in line 26.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination the examiner will interpret claim 6 to read as “a smallest ymin value”. Claim 7 will be interpreted similarly.
The remaining claims are rejected based on their dependence on the aforementioned claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8, 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0073975 to Engelbrecht et al., hereinafter Engelbrecht (previously cited), in view of US 2012/0238892 to Sarkar, hereinafter Sarkar.
Regarding claim 6, Engelbrecht discloses a heartbeat detection device (Fig 1) configured to detect a heartbeat time from a sampling data string obtained by sampling an electrocardiographic waveform of a living body (para 0145) at sampling time with a time interval therebetween (para 0155), the heartbeat detection device comprising: a time difference value calculation unit configured to calculate, for each of the sampling times, a time difference value between two consecutive sampling data involved in the sampling data string (para 0173); an index value calculation unit configured to calculate, for each of the sampling times, an index value for a heartbeat detection based on the time difference value calculated by the time difference value calculation unit (para 0175-0176); a threshold setting unit configured to determine whether a peak of the index value that exceeds a current threshold is detected, configured to calculate, when consecutively detecting equal to or greater thana predetermined number of peaks, a threshold candidate based on an average value of most recent predetermined number of peaks among the peaks of equal to or greater than the predetermined number that are being detected (para 0177-0180), configured not to update the current threshold when the threshold candidate exceeds a threshold limit value, and configured to set the threshold candidate as a new threshold when the threshold candidate does not exceed the threshold limit value (para 0181- 0183); and a heartbeat time determination unit configured to set the sampling time of the peak as the heartbeat time (para 0183).
Engelbrecht does not explicitly disclose wherein the index value calculation unit is configured to obtain the smallest value ymin among the time difference values in a time domain including a first predetermined time domain before a sampling time T for which the index value is to be calculated and a second predetermined time domain after the sampling time T, subtract the smallest value ymin from the time difference value yT calculated by the time difference value calculation unit for the sampling time T, invert the positive or negative sign of a subtraction result (yT – ymin), and set the inverted subtraction result -(yT - ymin) as the index value for the sampling time T.
However, Sarkar teaches wherein the index value calculation unit is configured to obtain the smallest value ymin among the time difference values in a time domain including a first predetermined time domain before a sampling time T for which the index value is to be calculated and a second predetermined time domain after the sampling time T, subtract the smallest value ymin from the time difference value yT calculated by the time difference value calculation unit for the sampling time T, invert the positive or negative sign of a subtraction result (yT – ymin), and set the inverted subtraction result -(yT - ymin) as the index value for the sampling time T (para 0063-0065; Fig 9).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the index value calculation unit of Engelbrecht wherein the index value calculation unit is configured to obtain the smallest value ymin among the time difference values in a time domain including a first predetermined time domain before a sampling time T for which the index value is to be calculated and a second predetermined time domain after the sampling time T, subtract the smallest value ymin from the time difference value yT calculated by the time difference value calculation unit for the sampling time T, invert the positive or negative sign of a subtraction result (yT – ymin), and set the inverted subtraction result -(yT - ymin) as the index value for the sampling time T, as taught by Sarkar, for purpose of discriminating arrhythmias that are atrial in origin from arrhythmias originating in the ventricles have been developed for use in dual chamber implantable devices (para 0005).
Regarding claim 7, Engelbrecht teaches a heartbeat detection device (Fig 1) configured to detect a heartbeat time from a sampling data string obtained by sampling an electrocardiographic waveform of a living body (para 0145) at sampling times with a time interval therebetween (para 0155), the heartbeat detection device comprising: a time different value calculation unit configured to calculate, for each of the sampling times, a time difference value between two consecutive sampling data involved in the sampling data strong (para 0173); an index value calculation unit configured to calculate, for each of the sampling times, an index value for a heartbeat detection based on the time difference values calculated by the time difference value calculation unit (para 0175-0176); a threshold setting unit configured to determine whether a peak of the index values that exceeds a current threshold is detected, configured to calculate, when consecutively detecting equal to or greater than a predetermined number of peaks, a threshold candidate based on an average value of most recent predetermined number of peaks among the peaks of equal to or greater than the predetermined number of peaks among the peaks of equal to or greater than the predetermined number that are being detected (para 0177-0180), and configured not to update the current threshold when the threshold candidate exceeds a threshold limit value, and configured to set a value obtained by averaging the current threshold and the threshold candidate as a new threshold when the threshold candidate does not exceed the threshold limit value (para 0181-0183); and a heartbeat time determination unit configured to set, when the peak of the index values exceeding a current threshold is detected, the sampling time of the peak as the heartbeat time (para 0183).
Engelbrecht does not explicitly disclose wherein the index value calculation unit is configured to obtain the smallest value ymin among the time difference values in a time domain including a first predetermined time domain before a sampling time T for which the index value is to be calculated and a second predetermined time domain after the sampling time T, subtract the smallest value ymin from the time difference value yT calculated by the time difference value calculation unit for the sampling time T, invert the positive or negative sign of a subtraction result (yT – ymin), and set the inverted subtraction result -(yT - ymin) as the index value for the sampling time T.
However, Sarkar teaches wherein the index value calculation unit is configured to obtain the smallest value ymin among the time difference values in a time domain including a first predetermined time domain before a sampling time T for which the index value is to be calculated and a second predetermined time domain after the sampling time T, subtract the smallest value ymin from the time difference value yT calculated by the time difference value calculation unit for the sampling time T, invert the positive or negative sign of a subtraction result (yT – ymin), and set the inverted subtraction result -(yT - ymin) as the index value for the sampling time T (para 0063-0065; Fig 9).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the index value calculation unit of Engelbrecht wherein the index value calculation unit is configured to obtain the smallest value ymin among the time difference values in a time domain including a first predetermined time domain before a sampling time T for which the index value is to be calculated and a second predetermined time domain after the sampling time T, subtract the smallest value ymin from the time difference value yT calculated by the time difference value calculation unit for the sampling time T, invert the positive or negative sign of a subtraction result (yT – ymin), and set the inverted subtraction result -(yT - ymin) as the index value for the sampling time T, as taught by Sarkar, for purpose of discriminating arrhythmias that are atrial in origin from arrhythmias originating in the ventricles have been developed for use in dual chamber implantable devices (para 0005).
Regarding claim 8, Engelbrecht further teaches wherein the heartbeat time determination unit compares, when detecting the peak of the index values exceeding a current threshold, a value of the peak with an index limit value, and does not set the sampling time of the peak as the heartbeat time when the value of the peak exceeds the index limit value, and sets the sampling time of the peak as the heartbeat time when the value of the peak does not exceed the index limit value (para 0188-0189).
Regarding claim 15, Engelbrecht further teaches wherein the heartbeat time determination unit compares, when detecting the peak of the index values exceeding a current threshold, a value of the peak with an index limit value, and does not set the sampling time of the peak as the heartbeat time when the value of the peak exceeds the index limit value, and sets the sampling time of the peak as the heartbeat time when the value of the peak does not exceed the index limit value (para 0188-0189).
Regarding claim 18, Engelbrecht further teaches wherein the threshold setting unit is further configured to set, as an initial threshold, a value based on a maximum value of the index values in an initial setting period (para 0178); and, when the peak of the index value exceeding the threshold is not detected for a predetermined time after initially setting the threshold or updating the threshold, return to the initial setting period to again carry out setting of the threshold (para 0179).
Regarding claim 19, Engelbrecht further teaches wherein the threshold setting unit is further configured to set, as an initial threshold, a value based on a maximum value of the index values in an initial setting period (para 0178); and, when the peak of the index value exceeding the threshold is not detected for a predetermined time after initially setting the threshold or updating the threshold, return to the initial setting period to again carry out setting of the threshold (para 0179).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162. The examiner can normally be reached Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792